Citation Nr: 0033910	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-18 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability (other than residuals of 
left brachial arteriotomies and left upper extremity 
fasciotomies with weakness of the flexor muscles in the 
distribution of the left median nerve and scarring) due to VA 
evaluation and treatment of the veteran in 1996 and 1997 for 
a vascular disorder of the left upper extremity. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from June 1971 to April 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
what was identified as history of pain and scarring with 
residuals of surgical repair of a left subclavian artery 
aneurysm with reverse saphenous vein graft from the right 
groin, left first rib resection, brachial artery thrombectomy 
and fasciotomies.

The evidence received subsequent to this rating decision 
includes a May 1998 statement from Kristine L. Poole, M.D.  
She noted that the veteran presented to VA in November 1996 
with symptoms VA attributed to Raynaud's, that the veteran's 
symptoms increased in the following months but VA continued 
to diagnose Raynaud's and that in May 1997 the veteran 
required extensive VA surgery for an ischemic left hand due 
to a subclavian aneurysm.  She expressed her opinion that due 
to VA's delay in properly diagnosing the condition, the 
veteran not only suffered unnecessary pain during 1996 and 
1997, but was also required to undergo extensive surgery 
which could have been avoided or been much less extensive if 
treatment had been performed in a timely manner.  The veteran 
was left with a scar from the axilla area to the waste and 
had decreased strength and range of motion of the left arm 
and decreased sensation that continued to impair his ability 
to use his left arm.

Also added to the record was a March 1999 memorandum from the 
Chief of the Peripheral Vascular Section of the VA Surgical 
Service.  He stated that it was clear that the veteran had 
progressive symptomatology from the period of November 1996 
through May 1997, which worsened markedly on May 5th and led 
to permanent damage which increased the veteran's disability 
in the long term.  He noted that the extensive surgery 
performed in May 1997 would not have been required if the 
diagnosis had not been delayed.  He believed that the veteran 
would have required the subclavian artery reconstruction even 
without the delay in diagnosis but had the subclavian artery 
reconstruction been performed in November 1996 the veteran 
very likely would have had a return to near normal function 
although he might have lost the tip of his finger even if the 
reconstruction had been performed in a timely manner.  

Following receipt of the above medical opinions, the RO 
entered an April 1999 decision in which it granted 
compensation under 38 U.S.C.A. § 1151 for left upper 
extremity brachial artery arteriotomies and fasciotomy with 
weakness in the flexor muscles in the left median nerve 
distribution and scars.  It continued to deny service 
connection for a history of pain and scarring with residuals 
of surgical repair of a left subclavian artery aneurysm with 
reverse saphenous vein graft from the right groin and left 
first rib resection and left 4th finger tip loss. 

In the Board's opinion the above medical opinions and the 
other medical evidence of record do not adequately 
distinguish the surgical residuals and other abnormalities 
that would have been present had the veteran's condition been 
properly diagnosed and treated by VA from those that are a 
result of VA's failure to properly diagnose and treat the 
condition.  In this regard, the Board notes that the veteran 
has not been provided a VA examination for the purpose of 
identifying the disability resulting from VA's failure to 
properly diagnose and treat the condition.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, which have not already been 
obtained.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature of the disability 
resulting from VA's failure to 
properly diagnose and treat the 
vascular disorder of the veteran's 
left upper extremity.  Any indicated 
studies should be performed and all 
findings should be reported in 
detail.  The claims folder must be 
provided to and reviewed by the 
examiner, and the examination report 
should reflect that the claims 
folder was reviewed.  The examiner 
should identify the abnormalities 
and functional impairment that would 
have been present had VA diagnosed 
and treated the left subclavian 
aneurysm in a timely manner and 
identify the abnormalities and 
functional impairment that are a 
consequence of VA's failure to 
diagnose and treat the subclavian 
aneurysm in a timely manner.  The 
examiner should specifically 
indicate whether it is at least as 
likely as not that the loss of the 
veteran's finger tip is a 
consequence of VA's failure to 
diagnose and treat the aneurysm in a 
timely manner.  The examiner should 
also provide the supporting 
rationale for all opinions 
expressed.  


4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000).  

5.  The RO should then readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
should issue a Supplemental 
Statement of the Case and provide 
the veteran and his representative 
with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



